Citation Nr: 1619358	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a compensable disability evaluation for the Veteran's chronic parenchymal liver disease with cirrhosis for the period prior to April 11, 2005.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic parenchymal liver disease with cirrhosis for the period from April 11, 2005, to January 10, 2011.  

3.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's chronic parenchymal liver disease with cirrhosis for the period on and after January 11, 2011.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 11, 2011.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1983 to July 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Togus, Maine Regional Office (RO) which, in pertinent part, denied a compensable disability evaluation for the Veteran's chronic parenchymal liver disease.  In July 2006, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In July 2007, the Detroit, Michigan, Regional Office (RO) granted a 10 percent evaluation for the Veteran's chronic parenchymal liver disease and effectuated the award as of April 11, 2005.  In October 2008, the Board, in pertinent part, remanded the issue of an increased evaluation for the Veteran's chronic parenchymal liver disease to the RO for additional action.  

In July 2009, the RO, in pertinent part, denied a TDIU.  In February 2010, the Board remanded the issue of an evaluation in excess of 10 percent for the Veteran's chronic parenchymal liver disease to the RO for additional action.  
In June 2011, the Veteran was afforded a hearing before a DRO.  A hearing transcript was prepared and incorporated into the record.  In December 2011, the Board remanded the issues of an increased evaluation for the Veteran's chronic parenchymal liver disease and a TDIU to the RO for additional action.  

In September 2012, the RO increased the evaluation for the Veteran's chronic parenchymal liver disease from 10 to 70 percent disabling and effectuated the award as of January 11, 2011.  In March 2014, the RO granted a TDIU and effectuated the award as of January 11, 2011.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In June 2013, the Veteran submitted a written statement which may be reasonably construed as an informal claim for service connection for a kidney disorder, diabetes mellitus, osteoporosis, and sterility.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Chronic Parenchymal Liver Disease

In his February 2016 Informal Hearing Presentation, the accredited representative advances that the evaluation for the Veteran's chronic parenchymal liver disease was increased to 70 percent "based on medical documentation supplied in 2012 at a C&P exam;" the "Veteran's claim file is currently silent of any additional medical documentation after 2012;" and "[t]herefore, a determination for anything higher than 70 percent is not fathomable."  

A March 2014 supplemental statement of the case (SSOC) issued to the Veteran states that the RO reviewed treatment records from the "VA Medical Center Detroit, dated January 2000 to February 2014."  However, a review of the record, including a search for a temporary file, fails to reveal any VA clinical documentation dated after September 2012.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was last afforded a VA examination which addressed his chronic parenchymal liver disease in April 2012.  Given that fact and the accredited representative's assertion that further VA examination is necessary to adequately evaluate the current nature and severity of the Veteran's service-connected liver disorder, the Board concludes that further VA liver evaluation is required to adequately address the issues raised by the instant appeal.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected chronic parenchymal liver disease after September 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2012.  

3.  Schedule the Veteran for a VA liver examination in order to assist in determining the current nature and severity of the Veteran's chronic parenchymal liver disease.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

